J-S43040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHAWN LAMAR BURTON                         :
                                               :
                       Appellant               :      No. 197 WDA 2020

             Appeal from the PCRA Order Entered January 23, 2020
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004276-1993


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHAWN LAMAR BURTON                         :
                                               :
                       Appellant               :      No. 198 WDA 2020

             Appeal from the PCRA Order Entered January 23, 2020
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004017-1993


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED JANUARY 29, 2021

        Appellant, Shawn Lamar Burton, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed his current petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S43040-20


      Our Supreme Court summarized the underlying facts of this appeal as

follows:

           On March 9, 1993, at approximately 12:15 p.m., Officer
           Gary Fluman, a correctional officer at the Allegheny County
           Jail, received a report from an inmate that there was a
           problem on Range 17, in the East Block of the jail. After
           requesting backup, Officer Fluman approached Cell 17–S. A
           group of inmates was gathered outside the cell and advised
           Officer Fluman that someone was under the bed and would
           not come out. Initially, Officer Fluman could see only the
           mattress and bedding, but, when he entered the cell and
           removed the mattress and bedding, he observed that
           inmate Seth Floyd had a ligature consisting of a shoe lace
           and a piece of nylon cord tied around his neck; the other
           end of the ligature was tied to a chain that holds the bed to
           the wall. Officer Fluman could not detect a pulse, and
           another officer who had arrived on the scene radioed for a
           doctor. A third officer cut the ligature, and the doctor
           unsuccessfully attempted to revive Floyd. Following an
           autopsy, it was determined that Floyd died as a result of
           asphyxiation due to ligature strangulation, and the manner
           of death was listed as pending due to suspicious
           circumstances.

           During their investigation into Floyd’s death, correctional
           officers interviewed several inmates. One inmate reported
           that he was walking past Floyd’s cell on his way to lunch and
           observed [Appellant] and another individual, Melvin
           Goodwine, engaged in conversation with Floyd inside his
           cell. When confronted with this information, Goodwine
           admitted that he had been in Floyd’s cell for a short time.
           [Appellant], however, denied being in the vicinity of Floyd’s
           cell around the time of Floyd’s death, and, in fact, denied
           ever being in Floyd’s cell. [Appellant] later admitted that he
           was near Floyd’s cell at the time he died, but maintained
           that he had never been inside Floyd’s cell.

           Two other inmates reported that, a few minutes before Floyd
           was found dead, they observed [Appellant] and Goodwine
           in Floyd’s cell, wrestling him onto his bunk and pinning him
           while he struggled to free himself. One of these two
           witnesses also stated that, shortly after he observed the

                                       -2-
J-S43040-20


       physical altercation among [Appellant], Goodwine, and
       Floyd, he saw [Appellant] and Goodwine run down the
       stairs, away from the area of Floyd’s cell. Another witness
       reported that, a few days before Floyd’s death, he overheard
       a conversation between [Appellant] and Goodwine in which
       [Appellant] told Goodwine that they needed to “fix that guy
       from California.” The witness explained that it is common
       knowledge in prison that the term “fix” means kill. Further,
       it was confirmed that Floyd originally was from California,
       having recently moved to the Pittsburgh area. Based on the
       above evidence, [Appellant] and Goodwine were charged
       with Floyd’s murder.

       [Appellant] and Goodwine were tried jointly before the
       Honorable Donna Jo McDaniel. On September 28, 1993,
       [Appellant] was convicted of first-degree murder and
       conspiracy, and Goodwine was convicted of conspiracy.
       [Appellant] was sentenced to a mandatory term of life
       imprisonment; Goodwine was sentenced to 5 to 10 years’
       imprisonment.    [Appellant] appealed his judgment of
       sentence, which was affirmed by the Superior Court. [The
       Pennsylvania Supreme] Court denied his petition for
       allowance of appeal on August 15, 1997.

       On August 4, 1998, [Appellant] filed his first pro se PCRA
       petition, asserting various claims of ineffective assistance of
       counsel. After a series of procedural irregularities not
       relevant herein, [Appellant] filed an amended PCRA petition
       on October 5, 2005. The PCRA court dismissed [Appellant’s]
       amended PCRA petition on December 12, 2005, and the
       Superior Court ultimately affirmed the PCRA court’s
       dismissal on February 21, 2007.

       On May 30, 2013, [Appellant] received a letter from
       Charlotte Whitmore, a staff attorney with the Pennsylvania
       Innocence Project. The letter, dated May 23, 2013, included
       a copy of a pro se “Motion for Partial Expunction of Adult
       Criminal Record” … filed by Goodwine on July 29, 2009. In
       the Motion to Expunge, Goodwine asserted that he
       murdered Floyd “in self-defense,” but was “advised not to
       use this defense at trial.” Goodwine further averred in the
       motion that “an innocent man went to jail for a crime that
       [Goodwine] committed.” According to Attorney Whitmore,
       she received copies of the Motion to Expunge and the trial

                                    -3-
J-S43040-20


       court’s subsequent opinion denying the motion from Twyla
       Bivins, who claimed to have received the documents from
       Goodwine’s ex-girlfriend.    In her letter to [Appellant],
       Attorney Whitmore explained that the Innocence Project
       had not yet determined whether it would become involved
       in [Appellant’s] case, but advised him that, if he was not
       previously aware of the averments made by Goodwine in his
       Motion to Expunge, [Appellant] had 60 days to file a PCRA
       petition based on this “new evidence.”

       On July 11, 2013, [Appellant] filed pro se a second PCRA
       petition asserting, inter alia, that Goodwine’s Motion to
       Expunge and the statements contained therein constituted
       newly-discovered      exculpatory   evidence     that    was
       unavailable at the time of his trial and which would have
       changed the outcome of his trial if the evidence had been
       introduced…. On August 6, 2013, the PCRA court issued
       notice of its intention to dismiss [Appellant’s] petition
       without a hearing pursuant to Pa.R.Crim.P. 907 on the
       grounds that it was untimely; that [Appellant] failed to aver
       any exceptions to the PCRA’s time requirements; that the
       petition was patently frivolous and without support on the
       record; that there were no genuine issues concerning any
       material fact; and that no purpose would be served by an
       evidentiary hearing. On August 21, 2013, [Appellant] filed
       a response to the PCRA court’s Rule 907 notice, and six days
       later, the PCRA court dismissed [Appellant’s] PCRA petition
       as “patently frivolous and without support on the record.”

       [Appellant] filed a timely appeal to the Superior Court, and
       complied with the PCRA court’s instruction to file a
       statement of matters complained of on appeal pursuant to
       Pa.R.A.P. 1925(b). In his 1925(b) statement, [Appellant]
       claimed, inter alia, that he qualified for an exception to the
       PCRA’s time limitations pursuant to 42 Pa.C.S. §
       9545(b)(1)(ii), which provides that, where “the facts upon
       which the claim is predicated were unknown to the
       petitioner and could not have been ascertained by the
       exercise of due diligence,” a petition may be filed within 60
       days of the date the claim could have been presented.

                                *    *    *

       On August 25, 2015, … the en banc Superior Court vacated

                                    -4-
J-S43040-20


         the PCRA court’s order dismissing [Appellant’s] second
         PCRA petition, and remanded for an evidentiary hearing.

Commonwealth v. Burton, 638 Pa. 687, 690-95, 158 A.3d 618, 620-23

(2017) (“Burton I”) (internal citations and footnotes omitted).

      A prior panel of this Court set forth the subsequent procedural history

of this appeal as follows:

         [T]he en banc panel of this Court … rejected the notion that
         because Goodwine’s motion to expunge was a public record,
         we were constrained, under our Supreme Court precedent,
         to presume that it could not be considered “unknown” by
         [Appellant]. Instead, we opined that such a presumption
         cannot be reasonably applied to pro se, incarcerated
         petitioners. Accordingly, the … majority held that “the
         presumption of access to information available in the public
         domain does not apply where the untimely PCRA petitioner
         is pro se.” Applying that law to [Appellant’s] case, the …
         panel concluded that “without the benefit of an evidentiary
         record developed below, [Appellant’s] diligence may be
         sufficient,” and that he had “raise[d] genuine issues of
         material fact that warrant development.” Consequently, we
         vacated the PCRA court’s order denying [Appellant’s]
         petition and remanded for an evidentiary hearing.

         The Commonwealth filed a timely petition for allowance of
         appeal….     On March 28, 2017, our Supreme Court
         affirmed….. Thus, [Appellant’s] case was remanded for an
         evidentiary hearing to ascertain, without application of the
         public-record presumption, whether Goodwine’s statement
         in his motion to expunge was unknown to [Appellant], and
         whether he exercised due diligence in discovering it.

         Judge McDaniel again presided over the PCRA proceedings
         on remand. Before she conducted an evidentiary hearing
         on [Appellant’s] claim involving Goodwine, [Appellant] (who
         had retained [current counsel (“PCRA counsel”)] to
         represent him) filed a “Supplemental Amended PCRA
         Petition” on September 18, 2017.

                                 *    *    *

                                     -5-
J-S43040-20



       Judge McDaniel accepted [Appellant’s] supplemental
       petition and … held an evidentiary hearing on October 5,
       2017, to address [Appellant’s] claims premised on
       Goodwine’s confession in his motion to expunge.

       At that proceeding, Judge McDaniel initially heard evidence
       regarding how [Appellant] had discovered Goodwine’s
       expungement motion. She then concluded that [Appellant]
       had not previously known that information, and that he had
       acted with due diligence in discovering it, thereby satisfying
       the timeliness exception of 42 Pa.C.S. § 9545(b)(1)(ii).

       Judge McDaniel then turned to the merits of the substantive,
       newly-discovered evidence claim. In this regard, [PCRA
       counsel] first explained to the court that he wished to call
       Goodwine, who was present at the proceeding, to the stand
       to testify, but that he was informed Goodwine intended to
       invoke his Fifth Amendment right not to testify. Goodwine’s
       counsel, who had been appointed by Judge McDaniel,
       confirmed that Goodwine intended to exercise his “right to
       remain silent because his answers may tend to incriminate
       him.” When the Commonwealth pressed counsel “as to
       what crime” Goodwine was claiming his testimony might
       implicate him, his counsel stated: “Perjury, unsworn
       falsification to authorities, and homicide in the federal
       courts.” Thereafter, Goodwine took the stand and stated
       the following as to each question posed about his motion to
       expunge: “On the advice of my counsel, I exercise my Fifth
       Amendment right to remain silent because my answers may
       tend to incriminate me.”        The PCRA court accepted
       Goodwine’s invocation and excused him from the
       proceeding.

       [PCRA counsel] then admitted Goodwine’s expungement
       motion without objection by the Commonwealth.            The
       parties offered argument concerning, inter alia, whether
       that document would be admissible as substantive evidence
       if [Appellant] were afforded a new trial and Goodwine again
       refused to testify. [PCRA counsel’s] position was that
       Goodwine’s statements in that document would be
       admissible as substantive evidence under the ‘statement
       against interest’ exception to the rule against hearsay. The
       Commonwealth did not offer a rebuttal argument.

                                   -6-
J-S43040-20



         Ultimately, at the close of the hearing, Judge McDaniel
         denied [Appellant’s] newly-discovered evidence claim,
         explaining her decision, in pertinent part, as follows:

            [The Court]: … [T]here was a prior hearing[,] and I do
            not have the day for it[,] where [] Goodwine did
            testify. I found him not to be credible. This seems to
            be, to me at the time, a manufactured scheme since
            Goodwine was protected by the double jeopardy
            clause and what did he have to lose. He had nothing
            to lose by coming in and helping out a fellow inmate
            or friend o[r] whatever kind of coconspirator, what
            kind of relationship they had.

            That being said, I have already found [] Goodwine to
            be incredible at a prior hearing. He refused to testify
            today. And I feel that both of these outweigh a
            typewritten motion for expungement and, therefore,
            the PCRA [petition] as to this issue is denied.

                                  *    *    *

         On February 22, 2018, Judge McDaniel entered an order
         denying [Appellant’s] petition, and stating that “[a] new trial
         will not take place.” [Appellant] filed a timely notice of
         appeal….

Commonwealth v. Burton, No. 451 WDA 2018, unpublished memorandum

at 5-10 (Pa.Super. filed May 24, 2019) (“Burton II”) (internal citations and

footnotes omitted).

      On May 24, 2019, this Court vacated the order denying PCRA relief in

part and remanded the matter for further proceedings. Specifically, this Court

determined that Judge McDaniel did not err in concluding that Appellant had

satisfied the newly-discovered fact exception to the timeliness requirements

of the PCRA. See id. at 12. This Court also concluded “there was no evidence


                                      -7-
J-S43040-20


presented at the PCRA hearing on October 5, 2017, to support Judge

McDaniel’s reasons for finding Goodwine’s confession incredible.”2 Id. at 22.

Consequently, this Court “vacate[d] the PCRA court’s order to the extent it

denied [Appellant’s] after-discovered evidence claim premised on Goodwine’s

confession in his motion to expunge[.]” Id. at 23. Upon remand, this Court

instructed the PCRA court to

          make credibility determinations regarding Goodwine’s
          confession that are supported by the record before it. If the
          court finds Goodwine’s confession credible, it must then
          assess whether his statements in the motion to expunge
          would be admissible as substantive evidence, and whether
          that evidence would likely result in a different verdict if a
          new trial were granted.

Id. at 24.

       Upon remand, the case was reassigned to Judge Flaherty.3              On

September 9, 2019, Appellant submitted a memorandum of law in support of

his claim that Goodwine’s confession was credible. Appellant’s memorandum


____________________________________________


2 This Court expressly recognized four reasons for Judge McDaniel’s finding
Goodwine’s confession incredible: “(1) she had found Goodwine’s testimony
incredible at a prior hearing, … (2) Goodwine refused to testify at the PCRA
hearing, … (3) Goodwine was protected by the prohibition against double
jeopardy and, thus, he likely felt he had nothing to lose by adding a confession
to his expungement petition, … and (4) the inescapable conclusion … was that
[Goodwine’s confession] was a concocted scheme between [Appellant] and
Goodwine[.]” Burton II, supra at 19 (internal citations and quotation marks
omitted).

3Judge McDaniel left the bench before this Court’s remand. (See Findings of
Fact and Conclusions of Law, dated 1/2/20, at 2).



                                           -8-
J-S43040-20


included certain parole board records for Goodwine, which Appellant had

obtained only after submitting the instant PCRA petition. 4 One of the parole

records was a 2009 form titled “Offender’s Written Version of Offense,”

wherein Goodwine also confessed to killing Floyd. (See Memorandum of Law,

filed 9/9/19, at 2).

       The PCRA court conducted another hearing on October 3, 2019. At that

time, the parties did not present additional witnesses. Rather, the parties

elected to provide oral argument limited to the matters in the remand

instructions from Burton II.         On January 2, 2020, the PCRA court issued

Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s petition without

further proceedings. That same day, the court also issued findings of fact and

conclusions of law. The court considered the evidence and arguments from

counsel, and it made the following credibility determination:

          The credibility assessment of Goodwine’s statements is
          limited to the circumstances surrounding their making, as
          Goodwine’s testimony cannot be compelled. Initially, [the
          PCRA c]ourt notes that at the time Goodwine drafted and
          submitted the Motion for Partial Expunction, he had not yet
          drafted and submitted his statement to the [parole board].
          As such, there is a factual inaccuracy within his Motion, as
          he claimed to have already submitted his statement to the
____________________________________________


4 Appellant claimed to have received Goodwine’s parole records on October
19, 2017, and he first raised arguments related to these records on appeal
from Judge McDaniel’s 2018 order denying PCRA relief. See Burton II, supra
at 24 n.10. This Court decided to “leave it to the discretion of the PCRA court
whether it will permit [Appellant] to present this evidence to supplement his
Goodwine claim on remand.” Id. The PCRA court subsequently permitted
Appellant to supplement the record with Goodwine’s parole board documents.
(See Findings of Fact and Conclusions of Law at 2).

                                           -9-
J-S43040-20


        [parole board]. Further, the purpose of his Motion was to
        expunge the homicide charges from his record. [The PCRA
        c]ourt finds that Goodwine made the statements in his
        Motion in order to receive a personal benefit, which diminish
        their reliability.

        Additionally, Goodwine was well aware that the [parole
        board] requires an offender to accept responsibility for his
        crime as a consideration of parole. It was not until after he
        was denied parole on this basis that Goodwine made this
        written statement. It is significant to note that Goodwine
        did not admit to conspiracy to commit murder, which is the
        crime for which he was convicted. Rather, he stated that he
        killed Floyd in self-defense. This assertion is contrary to the
        evidence presented at trial….

        Taking all of the facts and circumstances into consideration,
        [the PCRA c]ourt does not find Goodwine’s statement to
        bear the necessary indicia of reliability to deem it to be
        credible.

(Findings of Fact and Conclusions of Law at 4-5).

     Ultimately, the court dismissed Appellant’s PCRA petition on January 23,

2020. On January 30, 2020, Appellant timely filed separate notices of appeal

for each of the underlying docket numbers, which this Court consolidated sua

sponte. The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal, and none was filed.

     Appellant now raises three issues for our review:

        The PCRA court’s credibility findings regarding Melvin
        Goodwine’s confessions are wrong and [are not] supported
        by the record.

        The PCRA court erred by not addressing [Appellant’s]
        meritorious arguments regarding why Melvin Goodwine’s
        confessions would be admissible as substantive evidence at
        a retrial because—at a retrial—[Appellant] would compel
        Melvin Goodwine to take the stand, using his compulsory

                                    - 10 -
J-S43040-20


         process right, and force Melvin Goodwine to answer
         questions about his confessions, and Melvin Goodwine
         would have to answer these questions because—at this
         point—Melvin Goodwine has no Fifth Amendment right to
         remain silent.

         The PCRA court’s conclusion that Melvin Goodwine’s credible
         confessions [would not] likely produce different verdicts at
         a retrial is wrong and not supported by the record.

(Appellant’s Brief at 2).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

      Traditionally, credibility issues are resolved by the trier of fact who had

the opportunity to observe the witnesses’ demeanor.        Commonwealth v.

Abu-Jamal, 553 Pa. 485, 720 A.2d 79 (1998), cert. denied, 528 U.S. 810,

120 S.Ct. 41, 145 L.Ed.2d 38 (1999).          “A PCRA court passes on witness

credibility at PCRA hearings, and its credibility determinations should be

provided great deference by reviewing courts.”            Commonwealth v.

Johnson, 600 Pa. 329, 356, 966 A.2d 523, 539 (2009).


                                     - 11 -
J-S43040-20


      In his first issue, Appellant raises multiple arguments to counter the

PCRA court’s conclusion that Goodwine’s confession was not credible.

Regarding the court’s finding of a “factual inaccuracy” in the expungement

motion based upon Goodwine’s claim that he had already submitted a

statement to the parole board, Appellant contends the court’s finding is based

upon faulty assumptions not of record. Appellant maintains there is “nothing

in the record proving Goodwine [did not] provide a written statement to the

[parole board] before July 29, 2009,” which was the filing date for the

expungement motion. (Appellant’s Brief at 25). Appellant emphasizes that

the court must have assumed that the parole board disclosed Goodwine’s

entire file in October 2017.    Appellant suggests such an assumption is

improper, it is possible that other written statements from Goodwine were not

disclosed, and the record cannot support a finding that Goodwine never

provided a written statement to the parole board before filing his

expungement motion.

      Regarding the court’s finding that Goodwine confessed to receive a

personal benefit, Appellant argues the PCRA court did not identify the benefit

Goodwine sought. Assuming the benefit sought was the expungement of the

murder charge, Appellant insists “the PCRA court never explained why

Goodwine’s desire to have his murder charge expunged rendered his

expungement motion confession unreliable.” (Id. at 27). If the benefit sought

was obtaining parole, Appellant complains that the court’s finding “represents


                                    - 12 -
J-S43040-20


nothing more than the ‘curry favor’ argument” espoused during earlier stages

of the case.5 (Id. at 27-28).

       As to the PCRA court’s finding that Goodwine did not provide a written

statement until after he was denied parole in 2008, Appellant again contends

that the PCRA court improperly assumed that “Goodwine’s 2008 written and

verbal statements to the [parole board] had to be different from his 2009

written and verbal statements because the [parole board] denied his 2008

parole request.” (Id. at 28). Appellant reiterates that there is “nothing in the

record indicating Goodwine’s 2008 accounting differed from his 2009

accounting, and the PCRA court [cannot] be permitted to find as such simply

because it assumes this difference into existence.” (Id. at 29-30).


____________________________________________


5Appellant’s mention of the “curry favor” argument is a reference to a theory
advanced by the Commonwealth during the prior appeal.             This Court
previously summarized the argument as follows:

          Although Judge McDaniel did not premise her
          credibility determination on a conclusion that
          Goodwine’s confession was fabricated solely to obtain
          parole, the Commonwealth presents this argument on
          appeal. In particular, the Commonwealth maintains that,
          because Goodwine stated in his motion to expunge that he
          was required to take “full responsibility” for his crime to be
          paroled, it is apparent that Goodwine confessed “to curry
          favor with the parole board by making a claim that he
          thought would most likely result in being paroled….”
          Commonwealth’s Brief at 32, 33.

Burton II, supra at 21 n.8 (emphasis added). In addition to summarizing
the Commonwealth’s argument, this Court also set forth Appellant’s response.
This Court characterized Appellant’s response as “a convincing counter,”
without providing any further analysis of the argument. Id.

                                          - 13 -
J-S43040-20


      Finally, Appellant attacks the PCRA court’s finding that Goodwine’s

confession was unreliable, in part, because it was contrary to the trial

evidence. Appellant admits Goodwine wanted to obtain parole. Nevertheless,

Appellant posits that Goodwine’s presentation of “a narrative to the [parole

board] that is markedly different than the narrative presented at trial” was

“the worst possible way of obtaining parole[.]” (Id. at 30). For this very

reason, Appellant insists Goodwine’s “willingness to jeopardize his own

freedom is what makes his ‘loan wolf’ confession credible.” (Id. at 31). Based

upon the foregoing, Appellant concludes the record does not support the PCRA

court’s credibility determinations. We disagree.

      To obtain relief based upon after-discovered evidence under the PCRA,

a petitioner must establish:

         (1) the evidence has been discovered after trial and it could
         not have been obtained at or prior to trial through
         reasonable diligence; (2) the evidence is not cumulative; (3)
         it is not being used solely to impeach credibility; and (4) it
         would likely compel a different verdict.

Commonwealth v. Washington, 592 Pa. 698, 715, 927 A.2d 586, 595-96

(2007). If the after-discovered evidence is incredible, it would not compel a

different outcome and the PCRA court must deny the request for a new trial.

See Commonwealth v. Small, 647 Pa. 423, 189 A.3d 961 (2018)

(explaining PCRA court needed to, in first instance, assess credibility of after-

discovered recantation in light of evidence as whole; unless PCRA court is

satisfied that after-discovered evidence is credible, it should deny new trial).


                                     - 14 -
J-S43040-20


       Instantly, Appellant’s 2013 PCRA petition included a copy of Goodwine’s

expungement motion. (See PCRA Petition, filed 7/11/13, at Exhibit 2). The

motion unambiguously sets forth Goodwine’s motivations for seeking relief:

          It is very important concerning the petitioner’s future
          employment, housing, and education that the current status
          in my documented criminal record be corrected by
          expungement. The adverse consequence the petitioner may
          endure should expunction be denied is that I may be denied
          employment, housing, and education. Also, it has hindered
          and negatively influenced my chances for such things as
          reduction of prison custody level, promotional transfers,
          institutional job training, and self-help programs. The
          petitioner’s arrest record will prejudice my future
          employment, housing, and educational opportunities.

          This will cause me to suffer further humiliation and
          embarrassment upon release. There is no legitimate state
          interest or benefit to law enforcement to maintain an arrest
          record that ended in a dismissal.

(Exhibit 2 of PCRA Petition, dated 7/29/09, at ¶6) (full capitalization omitted).

In addition to explaining Goodwine’s motivations, the petition provides

Goodwine’s confession that he killed Floyd “on my own in self-defense,” and

“an innocent man went to jail for a crime that I committed.” (Id. at ¶5).

       Appellant’s PCRA filings upon remand also included many of Goodwine’s

parole board records.6 (See Reproduced Record included with Memorandum



____________________________________________


6 The record includes the original Right-To-Know Law request form, seeking
“any and all documentation relating to the parole application and file for Melvin
Goodwine…..” (Reproduced Record included with Memorandum of Law at 98).
Significantly, the response from the parole board indicated that it granted the
request in part, because certain items in Goodwine’s parole file were not
considered “public” under the law. (Id. at 100-01).

                                          - 15 -
J-S43040-20


of Law, filed 9/9/19, at 98-133). These records included Goodwine’s “written

version of offense,” in which he admitted that: 1) he went to Floyd’s cell for a

fight; 2) the fight escalated; and 3) during the struggle, Goodwine strangled

Floyd with a shoelace.        The “written version of offense” did not mention

Appellant or his conviction for the murder.

       After considering this evidence and the arguments from counsel, the

PCRA court found Goodwine’s confession to be incredible. The court concluded

that, among other things, Goodwine sought to receive a personal benefit as a

result of his confession.         Although Appellant claims the court did not

adequately identify the personal benefit Goodwine sought, we cannot agree

with this assertion. When viewed in context, the court’s findings of fact and

conclusions of law demonstrate that the personal benefit sought by Goodwine

was the improvement to his life that would come from expungement. (See

Findings of Fact and Conclusions of Law at 3-4).

       Here, the record supports the court’s finding that the reliability of

Goodwine’s statements was diminished by his attempt to receive a personal

benefit. On this basis alone, the court’s credibility determination was proper.7


____________________________________________


7 To the extent Appellant also complains about “assumptions” made by the
PCRA court, we reiterate that Appellant bore the burden of establishing his
entitlement to relief based upon after-discovered evidence.             See
Washington, supra. Rather than making assumptions, our review of the
record reveals that the PCRA court simply analyzed the evidence Appellant
submitted with his various PCRA filings. If such evidence did not accurately
portray the state of Goodwine’s parole records, this was due to Appellant’s
own inability to procure such records.

                                          - 16 -
J-S43040-20


See Johnson, supra; Boyd, supra. As the PCRA court properly determined

that Appellant’s after-discovered evidence is incredible, such evidence would

not compel a different outcome at trial, and we need not analyze Appellant’s

remaining claims.      See Small, supra.    Accordingly, we affirm the order

denying PCRA relief.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2021




                                   - 17 -